Case 1:21-cr-00032-SPB Pocument1 Filed 08/17/21 Page 1 of 2
.

B00

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN: DISTRICT OF PENNSYLVANIA |

 

_ UNITED STATES OF AMERICA ) - oo
v. ) Criminal No. U- 3 LZ Erie -
)
SHANE MICHAEL TROUT ) (16 U.S.C. §§ 3372(a)(2)(B), 33730)
) 3373(d)(2) and 3373(d)(3)(A)(iip}s gg gem
INDICTMENT AUG 17 2021

| COUNT ONE Agere U.S. DISTRICT COURT
| DIST. |
“The grand jury charges: OF PENNSYLVANIA |

On or about November 4,. 2019 in McKean County, in the Western District of
Pennsylvania, SHANE.MICHAEL TROUT, did knowingly receive, acquire, and purchase plants
with a market value in excess of $3 50. 00, that i is, wild American ginseng (Panax quinquefolius), in
interstate commerce knowing that said plants were transported into Pennsylvania from Ohio i in
violation of-and in.a mannet unlawful under the laws and regulations of the state of Ohio that protect
American ginseng, specifically Ohio Administrative Code, Chapter.1501:31-40(A) that requires a
state certification be issued. for all Ohio ginseng collected or grown in Ohio and being exported from
the state. | | | : |

- In violation of Title 16, United. States Code, Sections 3372(a)(2)(B) and

3373(d)(1)(B).
Case 1:21-cr-00032-SPB Document 1 Filed 08/17/21 Page 2 of 2

COUNT TWO

The grand jury further charges:
On or about January 14, 2020 in McKean County, in the Western District of

Pennsylvania, SHANE MICHAEL TROUT, did knowingly and unlawfully make or submit a false
record for: a plant with a market value in excess of $350.00, that is, wild American ginseng (Panax
quinquefolius), which was intended to be transported i in interstate or foreign c commerce in that the
defendant, SHANE MICHAEL TROUT, did make and submit a false Ginseng Dealer Quarterly
Report to the. Commonwealth of Pennsylvania, Department of Conservation and Natural Resources,
Bureau of Forestry that reported purchased ginseng as having been harvested within specified
counties in Pennsylvania when, in reality, these quantities of ginseng had been harvested in Ohio and
illegally imported into Pennsylvania withoitt the required import certificates.

In violation of Title 16, United States Code, Sections : 3372(d)(2) and

3373(d)(3)(AY(ii),

A True Bill,

LZLT

—FOREPERSON

6 FM

STEPHEN R. KAUFMAN _
Acting United States Attorney
PA ID No. 42108

 
